Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 27, 2015

                                      No. 04-15-00411-CV

                  IN THE INTEREST OF M.G.P. & D.J.P., minor children,

                  From the 38th Judicial District Court, Uvalde County, Texas
                             Trial Court No. 2014-06-30038-CV
                         Spencer Whitewood Brown, Judge Presiding

                                         ORDER
        Appellant’s notice of appeal was filed in this court on July 7, 2015. The trial court
extended appellant’s time to pay the filing fee to July 17, 2015. To this date, appellant has not
paid the $195 filing fee nor made any showing that appellant is excused by statute or rule from
paying the filing fee. See TEX. R. APP. P. 5, 20. Appellant has also failed to file a docketing
statement.
        It is therefore ORDERED appellant show cause in writing within fifteen days of the date
of this order that either: (1) the filing fee has been paid; or (2) appellant is entitled to appeal
without paying the filing fee. If appellant fails to respond within the time provided, this appeal
will be dismissed for failure to pay the filing fee. See TEX. R. APP. P. 5, 42.3(c).
        All other appellate deadlines are suspended pending the payment of the filing fee.



                                                     _________________________________
                                                     Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of July, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court